Citation Nr: 1106665	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 50 
percent disabling for PTSD.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to November 
1970.  His active duty included service in Vietnam from July 1968 
to April 1969, during which time he engaged the enemy in combat 
and was awarded The Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. In a November 2005 Statement of the 
Case, the RO granted an increased evaluation of 50 percent for 
PTSD.  The veteran maintained this matter on appeal in his 
December 2005 substantive appeal, in which he stated his 
intention to seek a 70 percent evaluation.  

In January 2008, the Board issued a decision denying the 
veteran's claim for an increased initial evaluation in excess of 
50 percent for PTSD.

Subsequently, this matter was appealed to The United States Court 
of Appeals for Veterans Claims (Court), and a Joint Motion for 
Remand was filed on July 2007.  By its order of July 2008, the 
Court remanded this matter to the Board in order that the Board 
might issue a new decision providing full analysis of the bases 
for its findings, consistent with Gabrielson v. Brown, 7 Vet. 
App. 36 (1994) and Fenderson v. West, 12 Vet. App. 119 (1999).

The Board remanded this matter in December 2008 and again in 
March 2010 for further development.  Such has been completed and 
this matter is returned to the Board for further consideration.

The Board has found that this increased rating matter contains an 
inferred claim for total disability due to individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009.)  The issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From initial entitlement, the Veteran's service-connected PTSD 
results in occupational and social impairment with deficiencies 
in most areas, due to symptoms such as recurrent intrusive 
thoughts, flashbacks, anxiety, depression, irritability, 
concentration problems, and sleep problems and result in social 
withdrawal and isolation from others except for his own family 
members, and result in difficulty in adapting to stressful 
circumstances (including work or a worklike setting) as well as 
an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met as of 
initial entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the single issue decided 
through this document, the Board is granting in full the benefit 
sought on appeal.  The Veteran indicated on his VA Form 9, that 
the benefit he seeks is a 70 percent schedular rating.  By this 
decision, the Board finds that the benefit sought, a 70 percent 
scheduler rating dated from initial entitlement, is in order.  
Even assuming that error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is both rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411.  38 C.F.R. § 4.130 (2010).  A 
10 percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9403.  A 50 percent rating is assigned under when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). Id.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

The Veteran claims his PTSD is more severe than currently rated.  
He is specifically asking for a 70 percent rating, as set forth 
in his VA Form I-9 of December 2005.  Thus this appeal to this 
extent is limited to addressing whether he is entitled to a 70 
percent schedular rating.  

The evidence before the Board includes VA records from 2004 and 
2005.  In August 2004 the Veteran underwent evaluation for mental 
status, which was apparently his first time being seen by the VA.  
He was noted to be married with 3 grown children, who lived on 
their own.  He was noted to have left his job as a service 
manager for a truck dealer in May 2004, after working for 3 
years.  He was fired after a verbal altercation with his 
manager's son, and was on unemployment.  He indicated that he had 
begun socializing with other Veterans and working to reunite 
members of his own unit about 4 years ago.  It was noted that 
this apparently brought a lot of memories back to the surface and 
that life had gotten very difficult since then.  He was having 
daily flashbacks, but could recall no dreams.  He had disturbed 
sleep and slept only 2-3 hours nightly and was unable to return 
to sleep.  He discussed his many Vietnam stressors.  Mental 
status examination revealed he was alert and oriented times 3, 
pleasant, and cooperative during the interview.  He was able to 
speak without prompting and was able to recall details from 
Vietnam.  There were no active suicidal or homicidal thoughts and 
no hallucinations.  He avoided crowds and socialized very little.  
Memories were there all the time.  He needed to stay busy, and 
had mind racing and flooding.  He was noted to have issues with 
driving recklessly.  He agreed to be referred for therapy. 

In September 2004 he underwent an initial psychiatric review.  He 
cited daily intrusive thoughts and had difficulty concentrating, 
as well as problems falling and staying asleep.  He slept about 4 
hours a night.  He gave the history again of the symptoms 
beginning around 4 years ago after getting involved with 
socializing with old platoon mates and other Veterans.  His 
symptoms interfered with work and function at his last job.  He 
indicated that he was unable to hold a job for more than 3 years.  
Again his reckless driving/speeding issues were discussed.  He 
was noted to hate being isolated because it gave him too much 
time to think, yet at the same time he feared crowds.  He had no 
past history of mental health treatment.  Socially he had married 
his college girlfriend and remained married to her with 3 
children.  He had not worked since May when he lost the job due 
to verbal altercation with management.  

Mental status examination revealed he was neat, appropriately 
cooperative, with good eye contact and normal speech.  He denied 
any hallucinations, delusions or paranoia.  There was no evidence 
of a formal thought disorder and no suicidal or homicidal 
ideations.  He did have fragmented sleep, but his energy was 
okay.  He had poor concentration and some loss of interest in 
things.  He was fully oriented and alert.  He was summarized as 
having some intrusive memories and increased arousal manifested 
by sleep and concentration problems.  He was given the Axis I 
diagnosis of PTSD, chronic with delayed onset, rule out 
depressive episodes.  His GAF was 48.  

Subsequent records from October 2004 and November 2004 are noted 
to have continued to assign the Veteran with a GAF score of 48 
for diagnosed PTSD, and he was noted to continue having symptoms 
such as intrusive thoughts, sleep problems, irritability and poor 
concentration.  He was noted to not dream and the treating 
physician in October 2004 wondered whether he was so disturbed 
with his sleep that he was not able to get REM sleep.  

In December 2004 the Veteran underwent a VA examination for PTSD.  
He gave the same history of being able to cope with symptoms 
until about 4 years ago.  This was around the same time that his 
father died, that a traveling Vietnam memorial came to town, and 
that he had written some articles.  He continued to deny having 
nightmares or even dreaming at all.  He cited his sleep was about 
3-4 hours a night.  He disliked crowds and had no close friends.  
He reported changing jobs about every 3 years and had not worked 
since he lost his job recently.  However he did report plans to 
return to work, as his wife needed medical insurance.  The 
examiner found this inconsistent with his claims of being not 
employable due to PTSD.  Socially he was noted to be married for 
36 years, and had an okay relationship with his family, but no 
close friends, as he was a loner.  

Mental status examination showed him to be appropriately attired, 
well groomed, with good eye contact and was polite.  He was alert 
and oriented to place, person, time and situation.  His memory 
and cognition were grossly intact.  He did have an anxious mood 
and wide affect.  Insight and judgment were adequate.  There were 
no suicidal or homicidal ideations.  He was noted to endorse 
criteria for depression on testing, and met the test criteria for 
PTSD.  The Axis I diagnosis was PTSD, delayed onset of moderate 
severity.  His GAF score was 58.  The examiner noted that not 
only did he meet the criteria for PTSD related to service, but he 
also had major depression more likely than not related to PTSD.  

The examiner also opined that the Veteran was not unemployable 
due to PTSD, but that it was simply a matter of finding him the 
right kind of employment.  

Records from January 2005 noted that the Veteran was taking 
medications but reported no benefits.  He noted that with more 
idle time on his hands, his intrusive thoughts were affecting him 
more, so to remedy this he decided to go back to work, which 
increased his stress level and irritability.  He was noted to 
have confrontations with coworkers as well as military friends.  
He continued with poor, broken sleep about 4 hours a night, and 
had new manifestations of kicking his wife when asleep.  He also 
cited a relapse with "thrillseeking" when driving.  He remained 
at a GAF level of 48.  A note from February 2005 however gave a 
GAF of 55 for PTSD, but continued to report sleep problems of 3 1/2 
to 4 hours sleep when on trazadone, and avoiding all group 
activities that were military related.  He also had little 
internet contact.  He found avoidance helped control his anger.  

The Veteran's VA physician wrote a letter in February 2005, which 
noted the Veteran's symptoms to include recurrent nightmares, 
intrusive thoughts, memory loss, concentration problems, anxiety, 
depression, anger and irritability, as well as survivor guilt.  
He had little tolerance to stresses of daily life.  The physician 
felt that due to his PTSD symptoms, he had significant limits in 
his ability to function socially and occupationally.  

Other records from 2005 document his ongoing problems which 
primarily featured intrusive thoughts, sleep problems and 
irritable moods.  His ability to deal with stress, particularly 
work and social stressors was compromised, as noted in March 
2005, when he indicated he quit work for one day, but returned 
the next day.  In April 2005 he cited work as a major stressor, 
but also cited stress in his social contacts with fellow Veterans 
over the internet.  He was noted to have low tolerance for 
controlling his temper, with episodes of verbal confrontations at 
work reported in June 2005.  However, his wife noted that he was 
less irritable in July 2005, when he was getting better sleep of 
5-6 hours a night while on Trazadone.  He still had occasional 
thoughts of hurting others.  In an August 2005 record, it was 
noted that the Veteran got in a fight with others from his 
platoon group.  Overall, he was noted to do poorly with triggers 
of Vietnam memories, which included contact with old Army 
buddies.  It was noted in a September 2005 record, that he was 
unable to point to a specific trigger for his intrusive thoughts, 
and his mood was stable.  In November 2005 the Veteran cited 
increased stress due to his sister's death, and his wife noted 
his increased restlessness at night.  He was also concerned about 
his reaction to upcoming ceremonies and a trip to Las Vegas for a 
VFW convention.  He also continued to have work stress and did 
not tolerate it as well as he used to.  

The Veteran's sleep was noted to be roughly about 4-5 hours from 
March through June 2005, improving to 5-6 hours as shown in July 
2005.  In August 2005 he indicated that sleep was the only 
improvement he found with his prescription.  He reported good 
sleep in September 2005, but complained of a "hangover" effect 
from the medication.  By November 2005 however, at the time he 
was under increased stress, he reported his sleep was back down 
to 4 to 4 1/2 hours of sleep.  2005 GAF scores were recorded as 50, 
as shown in April 2005, June 2005, September 2005 and November 
2005.  His PTSD was repeatedly described as severe in these 
records.  His GAF score was noted to be as high as 55 in March 
2005.  In July 2005 his GAF was 52, but the PTSD was still 
reported as "severe."  

None of the records in 2005 revealed he had suicidal intention or 
real homicidal intention, nor was there evidence of a formal 
thought disorder.  There was no evidence of delusional thoughts 
or hallucinations.  

The records in 2006 reflect that the Veteran continued treatment 
for persistent symptoms that at this point included nightmares, 
intrusive thoughts, depression, irritability and isolation.  
Through the year, he repeatedly referred to concerns regarding 
current events in the Middle East and Korea as causes for 
nervousness and increased symptoms.  This preoccupation with 
current events was cited in March 2006, July 2006, September 
2006, October 2006, November 2006 and December 2006.  Mental 
status examinations were noted to generally be unremarkable 
between April 2006 and June 2006.  However, in June 2006 he was 
noted to be particularly isolative, having turned down 
invitations to a Vietnam related reunion and avoided parades for 
Memorial Day.  He persisted with nightmares and intrusive 
thoughts as well as this isolation.  

In August 2006, he noted the paradox of the past few years of 
disliking isolation because it gave him too much time to think, 
yet having a fear of crowds.  On mental status examination, he 
appeared slightly disheveled and had a restricted affect.  He 
also had poor insight and judgment.  Otherwise mental status was 
unremarkable.  His continued problems with symptoms as described 
above persisted through December 2006.  

None of the records in 2006 revealed that the Veteran had 
suicidal intention or real homicidal intention, nor was there 
evidence of a formal thought disorder.  There was no evidence of 
delusional thoughts or hallucinations.  

Records from 2007 showed that the Veteran continued to report 
nightmares, intrusive thoughts, isolation, and irritability.  The 
records from January 2007 noted that his irritability was to such 
extent that he could no longer tolerate his coworkers.  He 
submitted a resignation effective the end of the month.  He also 
was noted to continue to avoid most people except for his family 
members.  On mental status examination in January 2007, the 
Veteran was found to be slightly disheveled, with mood described 
as not so good.  His insight was fair, but judgment was poor.  In 
February 2007 he again cited that he felt it best to leave his 
job due to his irritability affecting his ability to work.  Again 
in February 2007, he was noted to be slightly disheveled in 
appearance, but otherwise his mental status examination was 
unremarkable.  He filled out a functional report in February 2007 
for Social Security purposes, reporting that sleep problems and 
that intrusive thoughts made him stray from work and tasks.  The 
Veteran reported having a short attention span and he noted that 
he followed directions poorly.  He noted that he could do 
housework but had to be reminded to do so by his wife.  He had no 
close friends and had alienated most of his former military 
group.  

In September 2007, he was seen for a mental health follow-up and 
was noted to look slightly anxious and had poor eye contact.  He 
again reported that he had flashbacks and that he avoided crowds, 
but denied nightmares.  He now expressed an extreme dislike for 
people of Asian appearance, but denied actual homicidal intent.  
Also new, he endorsed hearing male voices.  He denied issues with 
sleep, appetite, concentration or energy.  He denied racing 
thoughts, decreased need for sleep or grandiosity.  He denied 
phobic or compulsive actions.  He was noted to have no 
significant findings on mental status examination, except for his 
avoidance of eye contact.  On followup in October 2007, he was 
noted to look less anxious than before and had no special 
complaints.  He denied any depressive symptoms.  His sleep seemed 
to be under control.  He denied hallucinations but persisted with 
flashbacks usually triggered by anniversaries of events.  Mental 
status examination was noteworthy for a mild motor agitation and 
mildly impaired judgment as he was impulsive at moments.  In 
November 2007 he reported high anxiety at a level 7 out of 10, 
but his appearance was slightly less anxious than before.  

On a December 2007 intake evaluation, the Veteran complained of 
irritability and sleeping less with broken sleep, about 5 hours a 
night.  He continued to be isolative apart from his family.  His 
mood was noted to be anxious and down.  He reported having a more 
severely depressed mood shortly after his father's death, and 
indicated improvement in this after beginning treatment several 
years ago.  He noted that he was out of work since he left his 
job due to being unable to tolerate his boss.  He noted a history 
of frequent job changes after conflicts with bosses.  On mental 
status examination the Veteran was in clean clothes but was noted 
to be shifting frequently in his chair and wringing hands.  He 
had poor eye contact and showed a nervous and agitated relational 
style.  He was deemed to have a sleep disturbance in the context 
of residual PTSD symptoms, mild depression and unemployment.  

His GAF scores were noted to be recorded as "5" in the records 
from September 2007, October 2007 and November 2007.  This 
appears to be a possible typographical error, as his symptoms 
were not shown to reflect the severity that would be reflected in 
a GAF score of 5.  (Such a score would reflect persistent danger 
of severely hurting himself of others, or persistent inability to 
maintain personal hygiene or serious suicidal act with clear 
expectation of death).  See DSM-IV R.  

None of the records in 2007 revealed he had suicidal intention or 
real homicidal intention, nor was there evidence of a formal 
thought disorder.  There was no evidence of delusional thoughts 
or hallucinations.  

The Veteran's VA physician submitted a letter in February 2008 
wherein he noted the Veteran to have many nightmares and a great 
deal of irritability due to PTSD, and recited the same symptoms 
as were reported in the February 2005 letter.  The physician also 
noted that the Veteran held several jobs and had issues with 
authority.  He also had become more unproductive in his daily 
life, and had panic attacks a few times a week.  He also was said 
to suffer significant periods of disorientation due to short and 
long term memory impairment.  He was noted to forget daily 
functions socially and at home.  He also was noted to have 
recurrent nightmares, which caused chronic sleep impairment and 
affected abstract thinking.  He was noted to be distant from 
loved ones and isolated.  The diagnosis was PTSD, chronic and 
severe and his GAF was 42.  

Throughout 2008, the Veteran's symptoms continued to be reported 
to include nightmares, intrusive thoughts, depression, anger, and 
isolation.  He continued to avoid most people other than family 
as reported in January 2008, March 2008 and April 2008.  However 
his sleep and appetite were reportedly good in April 2008, though 
he continued with the persistent intrusive thoughts and had a 
high anxiety level.  He did get along well with his family 
members, while avoidant of others.  He was assessed with residual 
hypervigilance and avoidance symptoms.  Records from August 2008, 
September 2008 and October 2008 noted increased PTSD symptoms due 
to the added stress caused by his mother's health issues 
following an injury.  In December 2008 he reported increased PTSD 
symptoms due to holidays causing unpleasant memories.

Records from 2009 revealed the same continued symptoms as shown 
in 2008, with continued avoidance, isolation, nightmares and 
depression and intrusive thoughts.  In April 2009, he was seen by 
psychiatry after a long absence and reported good sleep with 
periodic waking.  He was not currently depressed and his anxiety 
was better generally.  He continued to report social isolation in 
July 2009 and was particularly bothered by the fireworks on the 
4th of July.  In September 2009 he called to discuss 
transitioning care and reported feeling well, with his 
prescriptions noted to be effective.  His mood and anxiety were 
reported as under control.  

The Veteran underwent a VA examination in April 2009.  The 
examiner noted the Veteran to be married 41 years.  He had quit 
work 2 years ago, due to being unable to perform the work any 
longer and being unable to deal with conflicts at work.  He was 
noted to have poor judgment and was unable to recognize the 
contribution of his irritability to his inappropriate behavior.  
He also had poor concentration at work.  He indicated his mind 
wandered to Vietnam at work.  Symptoms that affected his ability 
to work also included cognitive impairment and memory problems.  
He had a history of being fired 5 times for performance issues.  
He even had problems with jobs where he was relatively isolated, 
such as driving, because he tended to lose concentration and get 
lost.  

Overall the occupational effect of PTSD symptoms was deemed to be 
a moderate and sometimes severe loss of productivity.  Socially, 
he was quite isolated and did not like seeing people in person.  
He did not keep friends for long.  He had some online friends, 
mostly members of his platoon, but he saw few people in person 
due to a tendency to get into arguments.  He did not go out to 
movies or church.  He did go to a restaurant a few times a week, 
but had to sit with his back to the wall.  He avoided family 
events the past few years, but did have his family members, to 
include grandchildren, visit him at home about 2 times a week.  
He also regularly visited his mother.  He actively avoided 
friends and social interactions.  He reported that he and his 
wife get along emotionally but not as close physically as before, 
because she slept in another room to avoid being hit and kicked 
by him in his sleep.  He mostly spent his time on the computer 
about 6-8 hours a day.  He also watched TV about 2-3 hours a day 
mostly alone.  The examiner deemed that he had moderate to severe 
impairment in his marital relationship.  

His current symptoms caused moderate impairment vocationally, and 
moderate to severe social impairment.  He had daily flashbacks, 
which significantly affected work performance because his mind 
was elsewhere.  He got agitated about Vietnam reminders.  He was 
isolated, disconnected and estranged from others, with his only 
significant connections being his family.  He had a loss of 
interest in everyday activities and preferred to stay home.  He 
had a sense of foreshortened future and thoughts of dying 2-3 
times a week.  He slept 3-4 hours a night with trazadone, with 
awakening 2-3 times.  Without this medication, he would have 
great difficulty sleeping at night.  He had anger problems at 
work, with multiple confrontations at work.  At home his anger 
and irritability were less severe.  He also continued with 
significant hypervigilance and disliked public places and events.  
He was noted to sit with his back to the wall in public and 
checked his locks and windows multiple times.  He hyperstartled 
at loud noises.  He also had depression associated with PTSD with 
sadness 60 to 70 percent of the time and crying spells a few 
times during the week.  He also reported low energy and 
anhedonia.  He continued to deny suicidal or homicidal ideation.  

The examiner reviewed the records including the GAF scores.  The 
score of 42 was reported in February 2008 and the score of 45 was 
reported in October 2007.  The examiner assigned a current GAF 
score of 50.  This was said to indicate a serious degree of 
symptoms including job loss, with moderate difficulty in the 
ability to work and moderate decline in productivity and 
efficiency.  He also was said to have moderate to severe 
impairment of social and marital functioning.  This was evidenced 
by his isolation, mistrust, and uncomfortable feelings with 
almost everyone besides immediate family.  His thought processes 
were deemed mildly to moderately impaired due to poor memory and 
concentration.  His communication was impaired due to 
irritability, social isolation and mistrust of others.

The formal diagnosis was PTSD.  He had almost no days of 
remission.  He was deemed to have moderate symptoms, and on a 
minority of days, severe symptoms.  He was able to handle funds 
and do activities of daily living.  

Based on a review of the foregoing, the Board finds that with the 
application of reasonable doubt, the balance of the evidence 
supports an increased rating to 70 percent for this Veteran's 
PTSD symptoms as of date of initial entitlement.

In this matter, the Board notes that the symptoms exhibited or 
described in the VA treatment records are generally more severe 
than those described in the VA examination reports as of this 
date.  This is shown by the fact that GAF scores were repeatedly 
assigned as 48 (representing "severe" symptoms) in VA treatment 
records dating from September 2004 to January 2005, while in 
contrast, the VA examiner from December 2004 assigned a GAF of 58 
(representing "moderate" symptoms) during this same period of 
time.  While his GAF scores were shown to go up in 2005, with 
higher scores of 55 and 52 noted in March 2005 and July 2005, his 
PTSD was still assessed as "severe."  Most of his GAF scores in 
2005 were repeatedly recorded as 50, a number which falls within 
the category of "severe" symptoms.  [The Board notes that the 
2007 GAF readings score of "5" was probably a typographical 
error as the Veteran's symptoms did not reflect such a GAF score, 
and this number is far below any other GAF score of record.]  In 
February 2008, the VA physician found his GAF to be a 42 and 
described his symptoms as chronic and severe.  Finally, the GAF 
score assigned by the VA examiner in April 2009 was a 50 (again 
signifying serious symptoms), although the examiner appeared to 
suggest that the symptoms were mostly moderate but became severe 
at times.  Overall, the Veteran's symptoms as described by the 
GAF scores over time are primarily suggestive of severe PTSD 
symptomatology.

Aside from GAF scores, the evidence dating back to initial date 
of service connection shows the Veteran to have severe symptoms 
causing social and occupational impairment in most areas of his 
functioning due to persistent problems with poor sleep, 
irritability, and concentration problems.  Overall, his treatment 
records dating back to 2004 and extending through 2009, show that 
such problems have resulted in his having major issues with 
maintaining employment, as he is repeatedly shown to quit jobs 
after brief (3 year) periods of employment, and to have had 
conflicts with coworkers, customers and supervisors that ended 
his jobs.  

Although the Veteran is noted to have maintained a lengthy 
marriage and good relationships with family members, the evidence 
from 2004 through 2009 also shows the Veteran has had major 
problems socially, and appears to have alienated all but his 
closest family members.  It was noted in these records that he 
became estranged from his friends who were fellow Veterans due to 
getting into conflicts with them, and that he also is noted to 
have isolated himself in general and to have withdrawn himself 
from various social events (such as the Memorial Day Parade noted 
in June 2006), due to his symptoms.  His daily activities are 
shown to be generally isolated in nature, limited mostly to 
internet and watching TV.  His symptoms in the most recent VA 
examination of April 2009 are noted to have been described as 
causing moderate to severe social impairment, while only moderate 
occupational impairment.  However the examiner then describes 
PTSD symptoms that have had almost no remissions, and recites the 
symptoms various negative effects on his ability to function at a 
job, along with his problematic work history.  

In sum, the evidence reflects that ever since the effective date 
of service connection, the Veteran's PTSD has predominantly 
caused the Veteran to have occupational and social impairment, 
with deficiencies in most areas.  Accordingly with application of 
the benefit of the doubt, the criteria for a 70 percent rating is 
warranted from the effective date of service connection.

Because the 70 percent rating being assigned, affords the Veteran 
the full benefit he has sought (see the VA Form 9 where the 
Veteran essentially confined his appeal to entitlement to a 70 
percent rating), the Board finds that this claim for a schedular 
rating in excess of 50 percent disabling has been granted in 
full.  See Grantham v. Brown, 114 F.3d 1156 (1997).





ORDER

Entitlement to a schedular evaluation of 70 percent, but no more, 
for PTSD is granted from the effective date of service 
connection, subject to the laws and regulations governing the 
award of monetary benefits.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009, the Court of Appeals 
for Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service- connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  Subsequent to the April 2005 RO denial of a TDIU, the 
evidence, plus the 70 percent schedular rating that has been 
granted for PTSD, now reasonably raise this TDIU claim again.  A 
VA letter from his physician opined in February 2008 that it was 
his professional belief that the Veteran was significantly 
limited in his ability to function occupationally due to PTSD 
symptoms.  The physician cited the evidence of his past problems 
at work due to PTSD.  The evidence of record reflects that the 
Veteran is now considered disabled by the Social Security 
Administration (SSA) due to psychiatric symptoms classified by 
the SSA as anxiety related and affective disorders.  Therefore, 
further development is warranted to ascertain whether the 
Veteran's symptoms attributable to the service-connected disorder 
more nearly approximate the criteria for a total rating based on 
unemployability.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Currently the evidence is somewhat in 
conflict as to whether the Veteran is truly unemployable due to 
his PTSD.  Some opinions from VA examiners suggest that he could 
work in an environment that was accommodating, and other evidence 
suggests that he is not employable due to PTSD.  He is also 
service connected for other disabilities in addition to PTSD.  
These include tinnitus, which is 10 percent disabling, hearing 
loss which is noncompensable, and scars to both legs, which are 
also noncompensable.  In light of the above, the Board finds that 
a current VA examination is in order to ascertain whether the 
Veteran is unemployable due to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-
assist letter on the issue of entitlement to 
a total rating based on unemployability due 
to service-connected disability.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
impact his service-connected disabilities 
have on his ability to obtain and retain 
employment.  The claims folder should be made 
available to the examiner.  The examiner 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran is 
unable to secure or maintain substantially 
gainful employment solely as a result of his 
service connected disabilities (currently 
shown to be PTSD, tinnitus, hearing loss and 
residual burn injury scars to bilateral 
legs.)  The examination report must include a 
complete rationale for all opinions and 
conclusions reached.



3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted in 
full, the appellant and representative should 
be provided a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


